Citation Nr: 0617642	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to re-
open a claim for service connection for back disability.

2.  Whether new and material evidence has been presented to re-
open a claim for service connection for tinnitus.

3.  Whether new and material evidence has been presented to re-
open a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 until August 
1960 in the Army, and he served in the Air Force Reserves from 
September 1982 until December 1988.  

This appeal arises from a September 2003 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of Veterans 
Affairs which declined to re-open the veteran's claims of 
entitlement to service connection for back disability, tinnitus, 
and hearing loss.  In April 2005, the undersigned Veterans Law 
Judge conducted a travel board hearing regarding the issues on 
appeal.

As will be discussed below, the Board finds that new and material 
evidence has been received for the claims of service connection 
for back disability, hearing loss, and tinnitus, and therefore, 
the claims are re-opened.  The issues of entitlement to service 
connection for these disorders are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  In April 2002, the RO denied the claims for service 
connection for back disability, tinnitus, and hearing loss.  The 
veteran did not appeal this decision. 

2.  Evidence received since the April 2002 RO decision relates to 
an un-established fact necessary to substantiate the claims, is 
not cumulative or redundant, and raises the possibility of 
substantiating the claims.




CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying service connection for 
back disability, tinnitus, and hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the April 2002 rating 
decision is new and material; thus, the claims of entitlement to 
service connection for back disability, tinnitus, and hearing 
loss are re-opened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Re-open the Claims for Service Connection

Service connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002).  In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
The requisite link between a current disability and military 
service may be established, in the absence of medical evidence 
that does so, by medical evidence that links a current disability 
to symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that claim 
shall not thereafter be re-opened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  However, if the claimant can 
thereafter present new and material evidence, the claim shall be 
re-opened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2005); see also 66 Fed. Reg. 45620 (August 
29, 2001).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  Id.  New and material  evidence can be neither cumulative 
nor redundant of the record evidence at the time of the last, 
final denial of the claim sought to be re-opened and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of re-opening 
unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in re-opening the claim must be 
both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

A.  Back Disability

The veteran contends he is entitled to service connection for a 
back disability.  By an April 2002 rating decision, the RO denied 
the veteran's claim on the basis that the evidence failed to 
demonstrate a link between the current disability and military 
service.  The evidence of record, at that time, consisted of 
service medical records, dated 1988, which contained complaints 
of back pain.  Also of record were private medical records 
showing treatment for a back disability.  The veteran did not 
appeal the RO's decision.  

In May 2003, the veteran attempted to re-open his claim for 
service connection.  In January 2004, the veteran submitted a 
private medical opinion linking the veteran's current back 
disability to his service in the Air Force Reserves.  This 
evidence is new and material since it relates to an un-
established fact necessary to substantiate the claim, is not 
cumulative, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2005).  Thus, the claim is re-
opened, and the appeal is granted to this extent only.

B.  Tinnitus

The veteran contends he is entitled to service connection for 
tinnitus.  By an April 2002 rating decision, the RO denied the 
veteran's claim on the basis that the evidence failed to 
demonstrate a current disability.  The evidence of record, at 
that time, consisted of service medical records which did not 
contain any complaints of or diagnosis of tinnitus.  The veteran 
did not appeal the RO's decision.  

In May 2003, the veteran attempted to re-open his claim for 
service connection.  The veteran submitted a May 2004 audiology 
examination noting that the veteran had tinnitus in both ears.  
This evidence is new and material since it relates to an un-
established fact necessary to substantiate the claim, is not 
cumulative, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2005).  Thus, the claim is re-
opened, and the appeal is granted to this extent only.

C.  Hearing Loss

The veteran contends he is entitled to service connection for 
hearing loss.  By an April 2002 rating decision, the RO denied 
the veteran's claim on the basis that the evidence failed to 
demonstrate a link between the current disability and military 
service.  The evidence of record, at that time, consisted of the 
service medical records including an Air Force Reserve enlistment 
physical which noted high frequency hearing loss in both ears.  
The veteran did not appeal the RO's decision.  

In May 2003, the veteran attempted to re-open his claim for 
service connection.  In January 2004, the veteran submitted a 
private medical opinion linking the veteran's current hearing 
disability to his service in the Army.  This evidence is new and 
material since it relates to an un-established fact necessary to 
substantiate the claim, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  Thus, the claim is re-opened, and the appeal is 
granted to this extent only.

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became 
law in November 2000.  To implement the provisions of the VCAA, 
VA promulgated regulations now codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2005), which have been the 
subject of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply with 
the VCAA and implementing regulations at this juncture is 
obviated. 

ORDER

Regarding the issue of entitlement to service connection for back 
disability, as new and material evidence has been received, the 
claim is reopened, and to that extent only, the appeal is 
granted.

Regarding the issue of entitlement to service connection for 
tinnitus, as new and material evidence has been received, the 
claim is reopened, and to that extent only, the appeal is 
granted.

Regarding the issue of entitlement to service connection for 
hearing loss, as new and material evidence has been received, the 
claim is reopened, and to that extent only, the appeal is 
granted.


REMAND

Having re-opened the veteran's claims for entitlement to service 
connection for a back disability, tinnitus, and hearing loss, the 
underlying issues must now be adjudicated.  

First, the Board notes that the veteran alleges he injured his 
back while on active duty for training in Japan.  Specifically, 
the veteran states his back disability was aggravated when he 
reached for a stretcher while on a two week period of training..  
The RO has verified the veteran's service in the Air Force 
Reserves but has not verified whether or not the veteran was 
serving a period of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA) on the date of injury as 
claimed.  The veteran has also argued that immediately upon his 
return, he went to see Dr. Jarrett for his back problems.  
Records were requested from Dr. Jarrett; however, the only 
records supplied dated from the 1990's.  

Second, during the veteran's service in the Air Force Reserves, 
he complained of back pain.  A service medical record dated June 
1988 noted the presence of a low back strain.  Service medical 
records also showed high frequency hearing loss in both ears.  
Additionally, the veteran submitted a private medical opinion 
relating his current back disability to his service in the Air 
Force Reserves and his hearing loss to active service.  
Therefore, the Board finds that a current VA examination is 
necessary to make a decision on these issues.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  Contact the veteran and request that he submit all 
documents in his possession, such as copies of pay 
documents, duty orders, or line of duty determinations, 
etc., that may be capable of substantiating his report 
of ACDUTRA or INACDUTRA status in 1988. 

2.  Contact the appropriate service department offices 
and verify the veteran's periods of ACDUTRA and 
INACDUTRA for his service with the Air Force Reserves 
and obtain the veteran's complete personnel records.

3.  The RO should again contact Dr. Jarrett and ask if 
he has records concerning treatment of the veteran in 
the summer of 1988.  If so, copies of the records 
should be requested.  

4.  The veteran should be scheduled for a VA orthopedic 
examination regarding any current disability of the 
back.  The RO should forward the veteran's claim's file 
for review, and the examiner should clarify the nature 
of any back disability present.  The examiner should 
determine whether it is at least as likely as not (50 
percent probability or more) that any current back 
disability was initially manifested during service or 
is otherwise related to military service.  All opinions 
and conclusions expressed must be supported by a 
complete rationale in the report. 

5.  The veteran should be scheduled for a VA audiology 
examination regarding the hearing loss and tinnitus.  
The RO should forward the veteran's claim's file for 
review, and the examiner should clarify the nature of 
any hearing loss disability and tinnitus.  The examiner 
should determine whether it is at least as likely as 
not (50 percent probability or more) that the hearing 
loss and/or tinnitus is related to military service and 
any noise trauma that may have been sustained therein.  
All opinions and conclusions expressed must be 
supported by a complete rationale in a report. 

6.  Following completion of the above, readjudicate 
the issues on appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a Supplemental 
Statement of the Case and allow the veteran an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


